Citation Nr: 1548100	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for neurogenic bladder.

2.  Entitlement to service connection for neurogenic bladder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C., his former spouse
ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2014, and a copy of the hearing transcript is of record.  

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A December 2006 RO decision denied service connection for neurogenic bladder; the Veteran did not appeal, nor was new and material evidence received within one year.

2.  The evidence received since the December 2006 RO decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for neurogenic bladder. 

3.  The evidence is at least in equipoise as to whether neurogenic bladder was incurred in service.

4.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year. 

5.  Chronic tinnitus was first demonstrated long after service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The December 2006 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for neurogenic bladder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving all doubt in the Veteran's favor, neurogenic bladder was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  Bilateral hearing loss was not incurred in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

5.   Entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in March 2012, prior to the initial April 2013 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded VA examinations for all claimed disabilities in December 2012.  The examination reports have been reviewed and are found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in March 2014.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for neurogenic bladder in a December 2006 rating decision.  It was concluded that while pertinent problems were noted in service, there was no showing of current disability related to service.  Evidence at the time of the December 2006 RO decision included service treatment records (STRs) and a December 2005 surgery report noting a history of neurogenic bladder.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the December 2006 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the December 2006 denial of the Veteran's claim for neurogenic bladder includes ongoing treatment records dating since 1983, a VA examination report, and Board hearing testimony.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for neurogenic bladder has been received.  The examination report, hearing testimony, and treatment records are not cumulative and redundant of evidence already of record.  They are also material, as they suggest that the Veteran's neurogenic bladder disability had its onset in service.  As noted above, the lay statements are presumed credible for the purpose of determining whether the claim should be reopened.  For these reasons, the Board finds that the additional evidence received since the December 2006 decision is new and material to reopen service connection for neurogenic bladder.  38 C.F.R. § 3.156.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of:  (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

IV.  Neurogenic Bladder

The Veteran asserts that his current neurogenic bladder disability first manifested during service, and that he has had continuous problems with his neurogenic bladder since service.  See March 2014 Board Hearing Transcript.

The medical evidence shows that the Veteran has a current diagnosis of neurogenic bladder.  See, e.g., December 2012 VA examination.  Accordingly, element (1), current disability, has been satisfied.

The Veteran's STRs support his assertions that he was first diagnosed with a neurogenic bladder during service.  A September 1981 hospital report indicates that the Veteran was hospitalized for 5 days following a bull riding accident.  The report noted that the Veteran had severe pain in the left knee and left cheek.  Additionally, the Veteran was having difficulty urinating so a catheter was inserted to obtain urine specimen.  The Veteran underwent further testing to determine whether there was some sort of obstruction or hematoma in the abdomen.  Those tests were negative.  On the fourth day of hospitalization, the catheter was removed and the Veteran was able to urinate.   It was felt that the Veteran's inability to urinate was secondary to the pain and the inability to relax his muscles when standing to urinate.  

Next, the competent and credible evidence of record supports the Veteran's contention that he continued to suffer from a neurogenic bladder after his November 1981 separation from service.  In April 1983, the Veteran was admitted to the emergency room with a diagnosis of neurogenic bladder.  In May 1990 and July 1991, the Veteran complained of an inability to void and a straight catheterization was performed.  There was no recent trauma.

A February 1995 report of consultation notes that the Veteran had difficulty voiding following a head injury in 1985.  The Veteran endorsed intermittent problems with urination and reported numerous hospitalizations.  Two weeks prior to his consultation, he had a lumbar disk surgery and was unable to void at all.  He was a former hospital corpsman and had been administering a catheter himself intermittently for the last 9 plus years.  On the day of the consultation, the Veteran self-catheterized and obtained 1100 cc of urine from his bladder.

Various treatment records dated from 1997 to 2012 show complaints of inability to void and reports of self-catheterization.  In January 2008, the Veteran reported a 20 year history of neurogenic bladder.  In February 2009, the Veteran reported a neurogenic bladder since 1985.

Based on the foregoing, the Board finds that service connection for neurogenic bladder is warranted.  The evidence of record is sufficient to demonstrate an in-service injury, medical evidence of current disabilities, and continuity of symptomatology.  38 C.F.R. § 3.303(b).

The file contains a negative opinion from a VA examiner, and some evidence points to pertinent disability following post service trauma (1985 injury).  However, the additional evidence also reflects treatment for pertinent disability prior to the post service trauma in 1983 and treatment thereafter from the 1980s to present.  This evidence lends support to the Veteran's claim that the neurogenic bladder symptoms persisted in the years following service.  The medical opinion does not fully address the post service treatment and claims of continuity of symptoms.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit-of-the-doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206 -07 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise with respect to this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Following consideration of the totality of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, service connection for neurogenic bladder is warranted.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102.

II.  Bilateral Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss and tinnitus disabilities are related to service.  Specifically, he contends that he was exposed to flight line and ambulance noise while serving as a hospital corpsman from 1977 to 1981.  See, e.g., March 2014 Board Hearing Transcript.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Turning to the STRs, the Veteran's December 1976 enlistment examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
5
5
5
5

Clinical evaluation of the ears was normal.  The remainder of the Veteran's STRs is clear for any complaints of, or treatment for, hearing problems.  At the Veteran's October 1981 separation examination, clinical evaluation of the ears was normal.  The audiometric evaluation revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
10
LEFT
10
10
10
10
10

These test results do not reflect a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2015).  

Post-service, the Veteran did not complain of or seek treatment for, hearing loss or tinnitus until he submitted his claim in January 2012.  An August 2006 VA treatment record indicated that the Veteran complained of intermittent double vision since a work-related injury wherein he was hit in the back of the neck with a pipe.  He denied any difficulties with hearing.  A December 2008 VA treatment record reflects that the Veteran denied hearing loss and tinnitus.

On December 2012 VA examination, the Veteran reported that he was exposed to flight line and gun qualification noise in service without hearing protection.  Post-service, the Veteran was exposed to gun qualifications and gunfire in his occupation as a police officer.  The Veteran also reported recreational noise exposure while hunting and using power tools.  He reported that hearing protection was utilized while exposed to occupational and recreational noise.  The Veteran also reported constant bilateral tinnitus which began between 1979 and 1980.  

The audiometric evaluation revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
45
LEFT
10
10
20
30
40

Speech discrimination scores were 96 percent correct in the right ear and 98 percent correct in the left ear.

Following review of the claims file, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus were due to service.  The examiner reasoned that a comparison of the Veteran's enlistment and separation audiograms did not reveal a standard threshold shift during military service.  The Veteran's experience as a hospital corpsman has a low probability of exposure to hazardous noise, even though he reported noise exposure during military service.  Additionally, the examiner was unable to find complaints of tinnitus during military service.

During his March 2014 Board hearing, the Veteran reported that he was exposed to noise from the airfield near the hospital, as well as ambulance sirens.  He stated that he reported hearing loss to a doctor but was told that there was nothing he could do at that time.  The Veteran denied seeking treatment for hearing loss or tinnitus until he filed his claim, because he did not know that he could seek treatment for it.  He reported that his tinnitus is consistent.  His ex-spouse testified that she married the Veteran in 2005 but has known him for 24 years.  She stated that the Veteran complained about a ringing in his ears "all the time."

Based on the foregoing, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

As detailed, STRs are negative for tinnitus, hearing loss, or any other ear-related problems, and the Veteran's hearing was normal on separation.  While the lack of in-service findings of complaints or diagnoses of hearing loss, tinnitus or any other ear problems in service does not preclude a finding of service connection, tinnitus was not reported until the Veteran filed his claim in January 2012, over 3 decades after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The Veteran is competent to claim that he has experienced hearing loss and tinnitus since service.  However, he had previously filed claims for other disabilities in 2006 and 2007 and made no mention of tinnitus hearing loss or other auditory problems.  Further, the Veteran denied hearing problems in August 2006 and denied tinnitus in December 2008.  The Board acknowledges the Veteran's ex-spouse's testimony; however, her testimony indicates that she met the Veteran around 1990, approximately 9 years after service discharge.  Further, she did not indicate that she had any knowledge as to the onset or etiology of the Veteran's tinnitus.  The Board does not find convincing evidence of continuity of pertinent symptoms since service.  

The Board finds that the negative clinical and documentary evidence for decades following service is more probative than the remote assertions of the Veteran.  The December 2012 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but nevertheless concluded that his bilateral hearing loss and tinnitus disabilities were not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner, which reflect that his tinnitus is not due to noise exposure in service.

Accordingly, the Board must conclude that the preponderance of the evidence is against the claims for bilateral hearing loss and tinnitus, and they are, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b). However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the appeal to reopen service connection for neurogenic bladder is granted.

Service connection for neurogenic bladder is granted.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


